In re Ardis, Larry; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “G”, No. 261-754.
Granted. Relator’s multiple offender sentences are vacated and this case is remanded to the district court for resentenc-ing. The trial court may sentence relator as a multiple offender on only one of his three armed robbery convictions entered on the same day for offenses committed during a single transaction. State ex rel. Porter v. Butler, 573 So.2d 1106 (La.1991); State v. Sherer, 411 So.2d 1050 (La.1982); State v. Chapman, 367 So.2d 808 (La.1979). As to all three convictions, the trial court should resentence relator in accordance with the procedures and guidelines set forth in State v. Desdunes, 579 So.2d 452 (La.1991); State ex rel. Jackson v. Smith, 578 So.2d 1150 (La.1991).